UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 777 East Wisconsin Avenue Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:December 31, 2011 Item 1. Report to Stockholders. Semi-Annual Report December 31, 2011 DSM Large Cap Growth Fund DSM Large Cap Growth Fund Dear Shareholder: During the six-month period from July 1, 2011 through December 31, 2011 (the “Period”), the DSM Large Cap Growth’s (the “Fund”) NAV declined from $20.85 to $18.62, a decrease of -5.09% including reinvested dividends.Over the same time frame, the “total return” (including reinvested dividends) of the Fund’s two benchmarks, the Russell 1000 Growth and the S&P 500, was -3.92% and 3.69% respectively. Relative Performance Factors The Fund’s underperformance of the Russell 1000 Growth was primarily due to DSM’s selection of stocks in the energy, technology and financial sectors and our underweight of the consumer staples sector.DSM’s stock selections in the health care and consumer discretionary sectors benefitted performance in the Period. Specific Performance Factors The major contributors to the Fund’s return during the Period were Apple (iPhones, iPads, Macintosh computers), Visa (electronic payments), Starbucks (global specialty coffee chain), Dollar General (domestic discount store chain) and Celgene (specialty pharmaceuticals). The holdings which detracted most from the Fund’s performance during the Period, were Baker Hughes (oil field services), NetApp (commercial IT storage systems), Schlumberger (oil field services), Invesco (worldwide fund manager) and Rovi (digital home entertainment solutions). Economic and Market Outlook At DSM we continue to maintain our “muddle through” global economic scenario.In the United States, recent economic statistics have been supportive of 2012 global economic growth approximating 2.5%. The equity markets of emerging market countries, particularly Brazil, Russia, India and China, declined on average by more than 20% last year, perhaps presaging slower economic growth.Nonetheless, expected growth in emerging market economies is still likely to be well above that of the developed markets.Driven by 7%+ Gross Domestic Product growth in China, average growth of 4% or 5% for emerging market economies appears achievable. In Europe, sovereign debt issues and the related banking problems continue to weigh on economic growth.Accordingly, we believe a moderate recession in Europe is a distinct outcome.Similarly, Japan’s economic outlook in 2012 is for very minor growth, or perhaps very slight negative growth.Taken as a whole, prospects of a slow growth global economic outcome appear plausible. 1 DSM Large Cap Growth Fund The critical variable is the economic outcome in Europe, as a result of sovereign debt problems primarily in Greece, Spain and Italy. Six or nine months ago, there was virtually no credibility given to the possibility of a break-up of the Euro.Now many economists and pundits believe it is highly possible that the Eurozone, or the Euro currency itself, could break up as a result of national sovereign debt problems. The resulting shock of such a dislocation might cause a deep European recession and a global recession as well.While this is a plausible scenario, we would note that policy makers in Europe and around the world have been fixated on this issue for some time and have taken steps to ameliorate the problem.Global policy makers’ efforts are ongoing and in our view make the “muddle through” outcome the most probable. Portfolio Outlook The changes we have made to the Fund over the past six months follow on our strategy to increase emerging markets exposure and dividend yields.As of year-end, emerging markets accounted for approximately 23% of weighted revenues, and positions yielding over 2% per annum made up approximately 22% of the portfolio.The Fund continues to be focused on unique global businesses, preferably with significant emerging markets revenue exposure.The stock selections are made with a modest global economic growth outlook in-mind.We believe that the valuation of the Fund, at approximately 16x calendar 2012 earnings, continues to be attractive in the current economic environment and relative to the market.We continue to project a high-teens earnings growth rate through 2015.Additionally, the Fund’s holdings continue to be characterized by very strong balance sheets and significant free cash flow.The majority of the Fund is invested in the technology, health care, consumer, and business services sectors with smaller weightings in the industrial and financial sectors. Sincerely, Stephen Memishian Daniel Strickberger 2 DSM Large Cap Growth Fund Past performance is not a guarantee of future results. Opinions expressed are those of the Fund and are subject to change, are not guaranteed, and should not be considered a recommendation to buy or sell any security. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security.Please see the Schedule of Investments in this report for a full listing of the Fund’s holdings. Mutual fund investing involves risk, including the possible loss of principal.The Fund invests in foreign securities which involve greater volatility, political, economic and currency risks and differences in accounting methods.The Fund is non-diversified, meaning it may concentrate its assets in fewer individual holdings than a diversified fund.Therefore, the Fund is more exposed to individual stock volatility than a diversified fund. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as a representative of the equity market in general.The Russell 1000 Growth Index measures the performance of the large-cap growth segment of the U.S. equity universe.It includes those Russell 1000 companies with higher price-to-book ratios and higher forecasted growth values.You cannot invest directly in an index. Free cash flow measures the cash generating capability of a company by adding noncash charges (e.g. depreciation) and interest expense to pretax income. Earnings growth is not a measure of a fund’s future performance. Must be preceded or accompanied by a prospectus. DSM Large Cap Growth Fund is distributed by Quasar Distributors, LLC. 3 DSM Large Cap Growth Fund SECTOR ALLOCATION at December 31, 2011 (Unaudited) Sector Allocation % of Net Assets Information Technology % Consumer Discretionary % Health Care % Industrials % Consumer Staples % Energy % Materials % Financials % Cash* % Net Assets % * Represents cash and other assets in excess of liabilities. EXPENSE EXAMPLE For the Period Ended December 31, 2011 (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs and (2) ongoing costs, including investment advisory fees and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the Period and held for the entire Period (7/1/11 – 12/31/11). Actual Expenses The first line of the following table provides information about actual account values based on actual returns and actual expenses.Although the Fund charges no sales load or other transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.Currently, if you request a redemption be made by wire, a $15.00 fee is charged by the Fund’s transfer agent. You will be charged a redemption fee equal to 1.00% of the net amount of the redemption if you redeem shares that have been held for less than 30 days. An Individual Retirement Account (“IRA”) will be charged a $15.00 annual maintenance fee.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests, in addition to the expenses of the Fund.Actual expenses of the underlying funds may vary and are not included in the example below.The following example includes, but is not limited to, investment advisory fees, fund accounting fees, custody fees and 4 DSM Large Cap Growth Fund EXPENSE EXAMPLE For the Period Ended December 31, 2011 (Unaudited) (Continued) transfer agent fees.However, the following example does not include portfolio trading commissions and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6). Then, multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the following table provides information about hypothetical account values based on a hypothetical return and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During the Period 7/1/11 12/31/11 7/1/11 – 12/31/11* Actual Hypothetical (5% annual return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.10% (reflecting fee waivers in effect) multiplied by the average account value over the period, multiplied by 184/366 days. 5 DSM Large Cap Growth Fund SCHEDULE OF INVESTMENTS at December 31, 2011 (Unaudited) Shares Value COMMON STOCKS: 99.5% Air Freight & Logistics: 3.1% Expeditors International of Washington, Inc. $ Beverages: 2.6% SABMiller Plc - ADR Biotechnology: 6.0% Celgene Corp.* Capital Markets: 1.6% Franklin Resources, Inc. Chemicals: 2.6% Praxair, Inc. Communications Equipment: 2.8% F5 Networks, Inc.* Computers & Peripherals: 10.3% Apple, Inc.* NetApp, Inc.* Energy Equipment & Services: 7.2% Baker Hughes, Inc. Schlumberger Ltd. Food Products: 2.7% Nestle SA - ADR Health Care Equipment & Supplies: 2.5% Intuitive Surgical, Inc.* Hotels, Restaurants & Leisure: 7.8% Las Vegas Sands Corp. * Starbucks Corp. Yum Brands, Inc. Industrial Conglomerates: 10.4% 3M Co. General Electric Co. Monsanto Co. Internet & Catalog Retail: 3.2% Priceline Communications, Inc.* Internet Software & Services: 2.3% Google, Inc.* IT Services: 9.9% Cognizant Technology Solutions Corp.* Visa, Inc. Media: 2.4% Discovery Communications, Inc.* Multiline Retail: 4.6% Dollar General Corp.* Tiffany & Co. Pharmaceuticals: 8.4% Allergan, Inc. Shire Plc - ADR Software: 0.7% Rovi Corp.* Telecommunications: 2.3% Tencent Holdings Ltd. - ADR Textiles, Apparel & Luxury Goods: 2.2% Nike, Inc. Tobacco: 3.9% Philip Morris International, Inc. TOTAL COMMON STOCKS (Cost $23,420,609) The accompanying notes are an integral part of these financial statements. 6 DSM Large Cap Growth Fund SCHEDULE OF INVESTMENTS at December 31, 2011 (Unaudited) (Continued) Shares Value SHORT-TERM INVESTMENTS - 1.0% Invesco Short-Term Investments Trust Treasury Portfolio, 0.02%^ $ TOTAL SHORT-TERM INVESTMENT (Cost $250,244) TOTAL INVESTMENTS IN SECURITIES: 100.5% (Cost $23,670,853) Other Liabilities in excess of Assets: (0.5%) (123,726 ) TOTAL NET ASSETS: 100.0% $ ADR - American Depository Receipt * Non-income producing security ^ Annualized Seven-day yield as of December 31, 2011. The accompanying notes are an integral part of these financial statements. 7 DSM Large Cap Growth Fund STATEMENT OF ASSETS AND LIABILITIES at December 31, 2011 (Unaudited) ASSETS: Investments in Securities, at Value (Cost $23,670,853) $ Receivables: Dividends and Interest Receivable Prepaid Expenses and Other Assets Total assets LIABILITIES: Payables: Investments Purchased Investment Advisory Fees, Net Administration Fees Fund Accounting Fees Transfer Agent Fees Custody Fees Chief Compliance Officer Fees Other Accrued Expenses Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS: Paid-in capital $ Accumulated Undistributed Net Investment Loss ) Accumulated Net Realized Loss on Investments ) Net Unrealized Appreciation of Investments Net assets $ Net Asset Value (unlimited shares authorized): Net assets $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ The accompanying notes are an integral part of these financial statements. 8 DSM Large Cap Growth Fund STATEMENT OF OPERATIONS For the Six Months Ended December 31, 2011 (Unaudited) INVESTMENT INCOME: Income: Dividends $ Interest 32 Total investment income Expenses: Investment Advisory Fees Administration Fees Professional Fees Transfer Agent Fees Fund Accounting Fees Registration Fees Miscellaneous Expenses Custodian Fees Chief Compliance Officer Fees Reports to Shareholders Trustee Fees Insurance Expenses Total expenses Less: Expenses waived or reimbursed ) Net expenses Net investment loss ) REALIZED & UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized loss on investments ) Net change in unrealized depreciation of investments ) Net realized and unrealized loss on investments ) Net decrease in net assets resulting from operations $ ) The accompanying notes are an integral part of these financial statements. 9 DSM Large Cap Growth Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended December 31, Year Ended (Unaudited) June 30, 2011 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment loss $ ) $ ) Net realized gain (loss) on investments ) Net change in unrealized appreciation or (depreciation) of investments ) Net increase (decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS: From net realized gain on investments ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS: Net increase in net assets derived from net change in outstanding shares (a) (b) Total increase (decrease) in net assets ) NET ASSETS: Beginning of period End of period $ $ (a) Summary of capital share transactions is as follows: Six Months Ended December 31, 2011 Year Ended (Unaudited) June 30, 2011 Shares Value Shares Value Shares sold $ $ Reinvested dividends Shares redeemed (b) $ $ (b) Net of redemption fees of $0 and $3,490, respectively. The accompanying notes are an integral part of these financial statements. 10 DSM Large Cap Growth Fund FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the period Institutional Class Six Months Ended December 31, Year Ended Period Ended (Unaudited) June 30, 2011 June 30, 2010* Net asset value, beginning of period/year $ $ $ INCOME FROM INVESTMENT OPERATIONS: Net investment loss (a) Net realized and unrealized gain/(loss) on investments ) Total from investment operations ) Distributions to shareholders from realized gain on investments ) ) — Proceeds from redemption fees collected — ** — Net asset value, end of period/year $ $ $ Total Return )%^ % %^ RATIOS/SUPPLEMENTAL DATA: Net assets at end of period/year (millions) $ $ $ RATIO OF EXPENSES TO AVERAGE NET ASSETS Before fees waived %# % %# After fees waived %# % %#** RATIO OF NET INVESTMENT LOSS TO AVERAGE NET ASSETS Before fees waived )%# )% )%# After fees waived )%# )% )%# Portfolio turnover rate 30 %^ 77
